Case 21-10551-MFW   Doc 1   Filed 03/10/21   Page 1 of 12
Case 21-10551-MFW   Doc 1   Filed 03/10/21   Page 2 of 12
Case 21-10551-MFW   Doc 1   Filed 03/10/21   Page 3 of 12
Case 21-10551-MFW   Doc 1   Filed 03/10/21   Page 4 of 12
Case 21-10551-MFW   Doc 1   Filed 03/10/21   Page 5 of 12




  Richard M. Beck
Case 21-10551-MFW   Doc 1   Filed 03/10/21   Page 6 of 12
Case 21-10551-MFW   Doc 1   Filed 03/10/21   Page 7 of 12
Case 21-10551-MFW   Doc 1   Filed 03/10/21   Page 8 of 12
Case 21-10551-MFW   Doc 1   Filed 03/10/21   Page 9 of 12
Case 21-10551-MFW   Doc 1   Filed 03/10/21   Page 10 of 12
Case 21-10551-MFW   Doc 1   Filed 03/10/21   Page 11 of 12
Case 21-10551-MFW   Doc 1   Filed 03/10/21   Page 12 of 12
